Braley, J.
The jury would have been warranted in finding upon conflicting evidence that, having decided to build a greenhouse on his country estate, the defendant gave to his “head gardener, ” one Smith, full charge of the work of construction, which included not only the carpentry, but the piping, steamfitting and equipment of the interior. If they were satisfied this relation existed, the defendant is bound by the contracts of his agent when acting within the scope of his authority. Hall v. Bates, 216 Mass. 140. It seems to have been undisputed, or, if questioned, the jury hardly could have reached any different result, that the iron railing around the cellar way in the head-house formed part of the establishment denominated generally as a greenhouse; that Smith, who put up the railing himself, hired for the purpose the plaintiff’s tools at an agreed rent which never has been paid, and that from exposure to the weather through Smith’s carelessness the tools have been greatly injured.
The defendant apparently fails to recognize, that on these findings the rulings he requested could not be given as framed. The jury could find, even if the agent’s authority was limited to the erection of the greenhouse, that it had not terminated when the tools were hired, and that, if they were not returned in like *40good order and condition, reasonable wear excepted, there was a breach of the contract of bailment for which damages could be assessed. Rotch v. Hawes, 12 Pick. 135, 138.
The instructions, having pointed out in full and appropriate language the questions of law and fact on which the defendant’s liability depended, the verdict should not be disturbed.

Exceptions overruled.